The Court met in Special Term pursuant to a call by The Chief Justice having the approval of all the Associate Justices. The motion for leave to file a petition for an original writ of habeas corpus for relief from sentences upon the verdicts of a General Military Government Court at Dachau, Germany, is denied. The Chief Justice, Mr. Justice Reed, Mr. Justice Frankfurter, and Mr. Justice Burton are of the opinion that there is want of jurisdiction. U. S. Constitution, Article III, § 2, Clause 2; see Ex parte Betz and companion cases, all 329 U. S. 672 (1946); Milch v. United States, 332 U. S. 789 (1947); Brandt v. United States, 333 U. S. *825836 (1948); In re Eichel, 333 U. S. 865 (1948).

Willis M. Everett, Jr. pro se.

Mr. Justice Black, Mr. Justice Douglas, Mr. Justice Murphy, and Mr. Justice Rutledge are of the opinion that the motion for leave to file the petition should be granted and that the case should be set for argument forthwith. Mr. Justice Jackson took no part in the consideration or decision of the motion.